PER CURIAM.
Appellant’s notice of appeal was filed more than thirty days from the date the trial court rendered its order denying appellant’s motion to correct illegal sentence. Fla. R.Crim. P. 3.800(a). As a consequence, this court is without jurisdiction to review the merits of the trial court’s order. See Cotterell v. State, 890 So.2d 315, 316 (Fla. 5th DCA 2004); Jordan v. State, 549 So.2d 805, 806 (Fla. 1st DCA 1989). This dismissal is without prejudice to appellant seeking belated appeal of the order pursuant to Florida Rule of Appellate Procedure 9.141(c).

Dismissed.

POLEN, STEVENSON and LEVINE, JJ., concur.